           Case MDL No. 2804 Document 9018 Filed 02/05/21 Page 1 of 1




                            UNITED STATES JUDICIAL PANEL
                                         on
                             MULTIDISTRICT LITIGATION


IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION
      Walmart, Inc. v. U.S. Department of Justice et al.,            )
           E.D. Texas, C.A. No. 4:20-00817                           )              MDL No. 2804


                            ORDER DEEMING MOTION MOOT


         Before the Panel is a motion by MDL Plaintiffs’ Executive Committee, seeking transfer,
pursuant to 28 U.S.C. § 1407, of this action to the Northern District of Ohio for inclusion in the
coordinated or consolidated pretrial proceedings ongoing in MDL No. 2804. This matter was
considered by the Panel at its hearing session on January 28, 2021. The Panel has now been advised
that this action has been dismissed for lack of subject-matter jurisdiction by the Honorable Sean D.
Jordan in an order filed on February 4, 2021.

    IT IS THEREFORE ORDERED that the motion for transfer under 28 U.S.C. § 1407 is
DEEMED MOOT.


                                                     FOR THE PANEL:



                                                         John W. Nichols
                                                        Clerk of the Panel
